               IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF OREGON

JAMES BYRON COON,
                                     Case No. 2:15-cv-02125-MO
          Petitioner,
                                     OPINION AND ORDER
     v.
MARK NOOTH,

          Respondent.

     Oliver W. Loewy
     Assistant Federal Public Defender
     101 S.W. Main Street, Suite 1700
     Portland, Oregon 97204

          Attorney for Petitioner

     Ellen F. Rosenblum, Attorney General
     Kristen E. Boyd, Assistant Attorney General
     Department of Justice
     1162 Court Street NE
     Salem, Oregon 97310

          Attorneys for Respondent




      1 - OPINION AND ORDER
MOSMAN, District Judge.

        Petitioner brings                    this   habeas       corpus      case      pursuant       to    28

U.S.C.        §     2254       challenging           the    legality         of       his     state-court
convictions              for   Murder        and Tempering          with        a    Witness.      For     the

reasons that follow,                    the Corrected Amended Petition for Writ of
Habeas Corpus (#47) is denied.
                                                BACKGROUND

         Petitioner              had    a     history      of    violent            relationships         with

women. In January 2001, he assaulted his girlfriend, Patty Flynn,
resulting in his arrest.                       The following month,                   he was out at a
tavern     with          Flynn     when       he    hit    her    in      the       jaw.     Respondent's

Exhibit 108, p. 6. Flynn took a taxi to her mother's house where

Flynn     visited          with        her    five-year-old         son.        Petitioner          arrived

sometime thereafter,                   and the mother told him to leave.                            Flynn's

mother,           son,     and         Flynn's      mother's        neighbor            all       witnessed
Petitioner threaten Flynn, telling her that he was going to kill

her.     Id       at      7.     The        neighbor       called      the          police,       prompting
Petitioner to leave the area,                         and Flynn refused to talk to the

officers who arrived on the scene.

       After the officers departed,                         Flynn left her mother's home

claiming          that     she    needed        cigarettes,         but    she        took    a    taxi    to

Petitioner's hpme. Shortly thereafter, Flynn was dead. Petitioner
called his sister,                Jerrie,          asking for help with a "problem" he

had.    Jerrie thought Petitioner sounded suicidal and asked police

to conduct a welfare check.

        Petitioner called his friend,                        Maggie,       and told her "he had
to get out of there because he was going to jail,                                            and that he


        2 - OPINION AND ORDER
wanted to kill himself.                     . " Respondent's Exhibit 201, p.                  20.

Maggie went over to Petitioner's home where he grabbed her by

both    forearms     and told her,           "Don't look.          Don't    look.       Flynn is
dead on the bed." Id at 23. Maggie responded, "Damn you Jim. You

brought    me    into      the    middle      of     a    murder    scene."        Id    at   24.

Petitioner apologized to her, and "just kept saying he was sorry.
He didn't mean to do it. It was an accident." Id. He told Maggie

that he needed to "dump" the body somewhere. When Maggie told him

that they should call the police, Petitioner said he needed more

time and indicated that he needed to leave town. Id at 24-25.
        Petitioner told Maggie that he had smothered or suffocated

Flynn,    and that it had been his intention to scare her and that
he hadn't meant to kill her. Id at 32. Maggie drove Petitioner to

the home of friends named Penny and Kenneth, who drove Petitioner

to     another     friend's       home.     During       the     drive     with     Penny     and

Kenneth, Petitioner told them, "I don't know if you guys know how

serious this is .             . but I killed Flynn last night." Id at 94.
Kenneth     told     him    not     to     say     anything      more,     and      Petitioner

responded that he had smothered her with a pillow,                                and that it

had been an accident.             Id.    Kenneth once again told Petitioner not

to say anything more.
        When authorities showed up at Petitioner's house to conduct

the welfare check Jerrie requested,                      they found Flynn's body.              In

the meantime,        Petitioner had decided to                   leave     Central Oregon,

boarded a Greyhound bus bound for Portland,                          and shaved off his

mustache    to     change     his       appearance       along   the way.        Respondent's




         3 - OPINION AND ORDER
Exhibit 108, p. 16. Law enforcement arrested Petitioner upon his
arrival in Portland.

        The Deschutes County Grand Jury indicted Petitioner on three

counts of Aggravated Murder, one felony count of Tampering with a
Witness,          and     one   misdemeanor               count        of      Assault.        Respondent's

Exhibit       104.      The     State      posited             three      theories         underlying         the

Aggravated         Murder       charges:         ( 1)      Petitioner            had     previously been
convicted of Manslaughter in the First Degree in California when

he     shot   a    man     in     the    back;          ( 2)    Flynn       was     a    witness          against

Petitioner          for     the     pending         assault               from     January          2001;     and

(3) Petitioner            caused        Flynn's          death        while        torturing         her.     The
State was confident it "had ample evidence to support every one

of those theories in this case" and noted that "as time went by

from the       date       of this        incident              in    February,          the   state's        case

actually      became          stronger      in     a      number          of     areas."      Respondent's

Exhibit 108, p. 13.

        The Deschutes County Circuit Court appointed Dennis Hachler
and Geoffrey Gokey to represent Petitioner. On October 4,                                                   2001,

the trial court conducted a settlement conference where the State

offered him a reduced sentence in exchange for a plea to Murder.

The settlement conference was highly charged,                                           and according to
Petitioner's            Declaration        that          he         submitted       during      his         post-

conviction         relief       ( "PCR")    proceedings,                  the      Judge      who    presided

over the settlement conference indicated he would not hesitate to
sign    Petitioner's            death      warrant             if    it     came    across          his     desk.

Respondent's Exhibit 124,                   p.    22.          Petitioner also declared that

Hachler told him to


         4 - OPINION AND ORDER
                quit my damn crying. Then he yelled, "What
                the hell is wrong with you! They' re giving
                you your last chance! You don't even have to
                admit any guilt-you can just plead Alford
                pleas!" He walked over to where I was seated
                and stopped. Looking down at me with an angry
                stare, Bachler yelled, "Don't make us help
                them kill you! Take the damned deal!"
Id at 27.

       The State's offer called for Petitioner to enter an Alford
plea to one count of Murder and one count of Tampering with a
Witness and waive his right to appeal.                          In exchange,          the State
removed     the    Aggravated        Murder        charges       and        stipulated           to     a
sentence of:       (1)    300 months imprisonment and 36 months of post-
prison     supervision          on       the     Murder       conviction;           and      ( 2)       a

consecutive       upward        departure        sentence       of     60     months        on        the
Tampering       conviction,       with 24 months              supervision to be              served
concurrently with that of the Murder term. Respondent's Exhibit
106.     This     represented        a     particularly         positive            outcome           for
Petitioner where he not only escaped the capital nature of an
Aggravated Murder trial, but also negotiated a sentence that was
less than the statutorily-required life sentence with a 300-month
minimum for Murder. See ORS 163.115(5).
       Petitioner        entered     his        plea    the    day     of     the     settlement
conference,       and sentencing was              scheduled to occur three weeks
later. Very shortly after entering his plea, Petitioner contacted
his attorneys and informed them he was dissatisfied with his plea
because    he     had been       unduly        pressured to          accept    it.     He     asked
counsel    to     file    a   motion       to    withdraw      the     plea.    Respondent's
Exhibit    213,     p.    71.    Petitioner            indicated      he    might     represent


       5 - OPINION AND ORDER
himself, but Gokey told him that he would try to locate separate

counsel,      and reiterated that he felt that the plea was still in
Petitioner's best interests. Id at 72. Gokey contacted the Oregon
State Bar the following day, concerned about a potential conflict

with    his    client.    He   and    Hachler   then     decided    to    get    another

attorney to come in and talk with Petitioner:

               Well, I didn't know anybody. Mr. Hachler knew
               Mark Rader and I'd heard of Mark Rader, and
               so Mr. Hachler contacted Mark Rader and then
               contacted the powers to be at that time, the
               State Court Administrator's office
               about getting somebody over there. And that
               lawyer, he came over and me (sic) a copy of
               the file for him. I think I even gave him
               some of our original materials and he went to
               meet the client. I'm not sure if I met with
               Mr. Coon again. I don't think I did.

Id at 74-75.
        According to      Rader,      Hachler contacted him and            "said that

[Petitioner] was a very troublesome client. He wants me to review

the discovery and meet with Mr.                 Coon to discuss          his    case and

attempt       to   get   him   back    in    line   so   he'll     go    through    with

sentencing now scheduled for                10/25." Respondent's Exhibit            14 3,
p. 1.    Rader,     in turn,    successfully sought         authorization          for   a

particular investigator who,            as Rader put it,         "very often has a
way with these guys so maybe between the two of us we can talk

Coon into staying with the deal." Id.
        None of the attorneys involved with Petitioner's case moved

to withdraw the plea, and the case proceeded to sentencing. Gokey
and Hachler accompanied Petitioner to his sentencing, but did not




         6 - OPINION AND ORDER
represent       him   during    that   proceeding.     The     sentencing         Judge

personally told Gokey in chambers that he was

               upset about the settlement conference and he
               was upset about the process; and he said he
               thought maybe it was unethical. And this was
               in   chambers  with  the   District Attorney
               sitting there, and the District Attorney said
               we want to stick with this judge or something
               like that. He said, well, if he wants out of
               this he's getting out of this; and that was
               in chambers to us. And .       then I sat and
               watched him, my recollection is five times he
               asked Mr. Coon if he wanted to withdraw his
               plea and he said, no, he's fine. That's with
               Mr. Rader.

Respondent's Exhibit 213, pp. 86-87.

        When    sentencing     commenced,     Rader   represented         Petitioner

while Gokey and Hachler sat inside the courtroom and observed the
proceedings.      Id at   86. At the court's request,           Rader stated on

the record how he had come to represent Petitioner at sentencing.
Rader    informed the court that         Petitioner wished to go forward

with the plea and sentencing.           Respondent's Exhibit 108,            p.    23.

The   sentencing      judge    twice   more   inquired    as    to    Petitioner's

willingness to proceed:

               Court:    I just want to make sure that your
               client is prepared to go forward today
               without   any    hesitation,   he    still is
               comfortable   with   the  plea   agreement he
               entered into.

               Rader:   Your Honor, Mr. Coon just explained
               to me that he is comfortable going forward
               with it.

                                    * * * * *
               Court:    And he does not wish            to    file   a
               motion to withdraw his plea?


        7 - OPINION AND ORDER
               Rader:          No, Your Honor, he does not.

               Court:         All right, let's go ahead.

Id at 24-25.
       The     judge       proceeded to       sentence    Petitioner       in    accordance

with the plea deal to 300 months in prison and 36 months of post-

prison supervision on the Murder conviction,                        and 60 consecutive

months    in     prison      on     the    Witness    Tampering     conviction        with     a

concurrent 24-month term of post-prison supervision. The Judgment
the court issued erroneously stated that Petitioner was guilty of

Aggravated Murder            instead of Murder,          and in February 2002               the

State moved to amend the judgment to correct the error. The State

also     asked       the     court    to     increase    the    term      of    post-prison

supervision from 3 6 months to life.                    It appears the trial court

granted the Motion, but did not enter an amended judgment.
       Seven years later,             Petitioner took a direct appeal but the

Oregon       Court      of    Appeals       dismissed     the      case    for       lack     of

jurisdiction,          and     the    Oregon       Supreme     Court      denied      review.

Respondent's Exhibits 110, 113.
       Petitioner          next     filed    for     collateral     relief      in    Malheur

County       where     the    PCR    court    dismissed      the    action      based       upon

Petitioner's prior waiver of his right to appeal.                              Respondent's

Exhibit 119.         Petitioner appealed,            and the parties jointly moved

to remand the case to the PCR court for a determination as to

whether he properly waived his right to pursue his PCR remedy.
The PCR court found he did not enter a valid waiver, especially

where he executed the waiver well before Rader entered the case:



         8 - OPINION AND ORDER
              Petitioner was represented by two attorneys
              through the time of plea. Immediately after
              the plea, petitioner told them he had changed
              his mind and wanted to withdraw his plea and
              go to trial. Mr. Rader appeared as his
              attorney    at   sentencing.  He   was   never
              appointed, the plea attorneys never withdrew,
              Rader was requested by the plea attorneys to
              try to convince petitioner to continue with
              the   deal.    There  is   no  evidence   that
              petitioner requested to speak to another
              attorney or had ever heard of Mr. Rader.

                                             * * * * *
              Mr. Rader was contacted by the plea attorneys
              to convince petitioner to continue with the
              deal. He was not there as an independent
              advisor concerning the waiver. Petitioner had
              no advi[c]e from a disinterested lawyer about
              what he was giving up. This is not to fault
              the plea attorneys who the court assumes felt
              they had done a great job in representing
              petitioner, and that he was not really giving
              up anything. This court is determining only
              whether the waiver is valid, not whether
              there are grounds for post conviction relief.
Respondent's Exhibit 182, pp. 1-2.

       The PCR court later conducted a lengthy evidentiary hearing

on    the merits       of    Petitioner's           claims    and ultimately concluded

that    the   plea     was        not     coerced,    that     his     attorneys    were      not

ineffective,     and that Petitioner had not established prejudice.
Respondent's        Exhibit        217.     The    PCR court did,        however,       require

that    an    amended       judgment        be     filed     setting    forth     the    proper

convictions      and    sentence           to     reflect    the   terms   Petitioner         had
negotiated     in    his     plea       deal,      including deletion        of    the    post-

prison supervision term on the Tampering count to ensure that it

did    not    exceed        the     statutory        maximum       sentence. 1     Id    at    3;

1 The two years of post-prison supervision initially imposed on the Tampering
conviction was run concurrently to the three years of supervision on the


        9 - OPINION AND ORDER
Respondent's    Exhibits   227   &   228.   The   Oregon Court   of Appeals

affirmed this decision without issuing a written opinion, and the
Oregon Supreme Court denied review.          Respondent's Exhibits 125     &


126.
       Petitioner filed his Corrected Amended Petition for Writ of

Habeas Corpus in this case on July 11, 2017 raising eight grounds

for relief:
           1.   Petitioner's trial attorneys rendered
           ineffective assistance when they failed to:
           (a)   investigate asthma as the cause of the
           victim's death;    (b)   conduct an adequate
           mitigation investigation; (c) alert the trial
           court that a conflict of interest had arisen
           when they coerced his guilty plea; and (d)
           advise    Petitioner   that   the  stipulated
           sentence on the Witness Tampering charge was
           unlawful because there was no stipulation to
           the facts necessary for the upward departure
           sentence, and the agreed-upon sentence on the
           Murder charge was less than the statutory
           requirements.

           2.   Petitioner's   Alford   plea    was          not
           voluntary, knowing, and intelligent;

            3.   The trial court violated Petitioner's
            right to due process when it amended his
            sentence to increase his term of post-prison
            supervision, breaching his plea agreement;

            4.  The State violated Petitioner's right to
            due process when it made an intentional
            sentencing misrepresentation to include his
            plea;

            5.   The upward departure sentence on the
            Witness    Tampering   conviction    violated
            Petitioner's Sixth Amendment right to a jury

Murder charge, so this change in the Amended Judgment was of no practical
effect to Petitioner. But where the statutory maximum on the Tampering charge
was 60 months,    and that represented Petitioner's prison sentence,      the
additional 24 months of supervision technically exceeded the statutory
maximum.


        10 - OPINION AND ORDER
             trial and his Fourteenth Amendment right to
             due process;

             6.   Petitioner was without counsel at his
             sentencing hearing in violation of his Sixth
             and Fourteenth Amendment rights to counsel
             and due process

             7.   Petitioner's  conviction  and sentence
             violate the Eighth and Fourteenth Amendments
             because he is actually innocent of Murder;
             and

             8.   The cumulative effect of the foregoing
             errors mandate that Petitioner's convictions
             and sentences be vacated.

Corrected Amended Petition (#47).
       Respondent      asks    the    Court    to    deny     habeas      corpus    relief

because:     ( 1)   Petitioner       failed   to    fairly    present       Grounds   Two,
Three,     Four,    Five,     Six,    and   Eight    to   Oregon's         state   courts,

leaving them procedurally defaulted;                (2) the PCR court's decision

as to the claims in Ground One was neither contrary to,                            nor an

unreasonable application of clearly established federal law; and

( 3)   Petitioner       cannot       meet     his    burden        to     establish    his

freestanding claim of actual innocence in Ground Seven.
                                      DISCUSSION

I.     Exhaustion and Procedural Default

       A   habeas    petitioner        must    exhaust       his    claims    by    fairly

presenting them to the state's highest court,                           either through a

direct appeal or collateral proceedings,                    before a federal court
will consider the merits of those claims. Rose v. Lundy, 455 U.S.

509,   519   (1982).    "As a general rule,          a petitioner satisfies the
exhaustion requirement by fairly presenting the federal claim to

the appropriate state courts .                 . in the manner required by the



         11 - OPINION AND ORDER
state courts,      thereby    'affording the state courts a meaningful
opportunity to consider allegations of legal error.'" Casey v.

Moore, 386 F.3d 896,        915-916 (9th Cir. 2004)               (quoting Vasquez v.
Hillery,   474 U.S. 254, 257,           (1986)).      If a habeas litigant failed

to present his claims to the state courts in a procedural context

in which the merits of the claims were actually considered,                               the

claims have not been fairly presented to the state courts and are
therefore not eligible for federal habeas corpus review. Edwards

v. Carpenter, 529 U.S.        446,      453    (2000); Castille v.            Peoples,    489

U.S. 346, 351 (1989).

      A petitioner is deemed to have "procedurally defaulted" his

claim if he failed to comply with a state procedural rule,                                 or
failed to raise the claim at the state level at all.                            Carpenter,

529 U.S. 446, 451     (2000); Coleman v.              Thompson,    501 U.S. 722, 750

(1991).    If a petitioner has procedurally defaulted a                          claim in
state court, a federal court will not review the claim unless the

petitioner shows ''cause and prejudice" for the failure to present

the constitutional issue to the state court, or makes a colorable

showing of actual innocence.             Gray v.       Netherland,       518 U.S.        152,

162   (1996);   Sawyer v.    Whitley,         505 U.S.   333,     337    (1992); Murray

v. Carrier, 477 U.S. 478, 485 (1986).

      Petitioner    did     not    fairly      present    any     federal       claims     to

Oregon's   state courts during direct                 review where he           failed     to
timely file his direct appeal,                and the Oregon Court of Appeals

dismissed the     action     for    lack of      jurisdiction.          During his        PCR
appeal, Petitioner argued that his plea was not voluntary because

his   attorneys    coerced        him   to    enter    the   plea       and     failed     to


       12 - OPINION AND ORDER
properly         advise    him.    Respondent's         Exhibit       218.    These     claims
correspond to Ground One of the Corrected Amended Petition for
Writ      of     Habeas     Corpus.       Although      Petitioner           also     filed     a

supplemental         pro    se    brief     during      his     PCR   appeal,        with     the
exception of his Ground Eight cumulative error claim, the prose

briefing did not preserve any additional claims for this Court's
review. 2 Accordingly, Grounds Two, Three, Four, Five, and Six are

procedurally          defaulted.          Although       petitioner           argues         that
ineffective assistance of counsel excuses his default,                                for the

reasons        discussed     below     Petitioner         was     not    the        victim     of
ineffective assistance of counsel in this case. 3

Ill
Ill
Ill
2 Petitioner's first prose claim asserted that his sentence was illegal, but
he could have pursued the claim on direct appeal such that state law
foreclosed him from arguing it as a PCR claim. Palmer v. State, 318 Or. 352,
354 (1994). His second pro se claim mirrored arguments his attorneys had
already made on his behalf. Respondent's Exhibits 218, 219. Petitioner's third
claim, like his first claim, challenged his allegedly improper sentences
(barred by Palmer) . To the extent he wished his third pro se claim to
encompass additional claims of trial court error, such claims were unpreserved
where he did not present any other claims of trial court error to the PCR
court. In the Oregon Supreme Court, Petitioner did not pursue his fourth pro
se appellate claim that prosecutors breached the plea agreement by seeking to
increase his term of post-prison supervision (the PCR court had already
resolved this issue in his favor),       leaving it procedurally defaulted.
Respondent's Exhibit 223. Finally, Petitioner's fifth prose claim involving
actual innocence corresponds to Ground Seven in this habeas action, which
Respondent concedes is not precluded by a procedural default in state court.
The fifth claim also raises a claim of cumulative error, which this Court will
address on its merits as Ground Eight.

3   Petitioner argues as to Ground Three that a fourth attorney, Rankin Johnson,
failed to timely object to the issuance of the Amended Judgment. Where it does
not appear that Mr. Johnson represented Petitioner during his initial-level
PCR proceedings, Martinez v. Ryan, 566 U.S. 1 (2012) cannot serve to excuse
the   default.    Respondent's    exhibit   213,   p.   10    (listing   initial-level        PCR
attorneys). In any event, where the Amended Judgment reflects the sentence
Petitioner bargained for, Petitioner suffered no prejudice from any attorney
error.


         13 - OPINION AND ORDER
II.        The Merits
           A.      Standard of Review
           An application              for   a   writ    of habeas          corpus       shall not be
granted unless adjudication of the claim in state court resulted
in     a        decision       that     was:     (1)     "contrary          to,    or        involved       an

unreasonable application of, clearly established Federal law, as
determined              by    the     Supreme     Court        of    the     United          States;"       or
(2) ''based on an unreasonable determination of the facts in light
of    the        evidence presented              in     the    State court         proceeding."             28
U.S.C. § 2254(d).                   A state court decision is ''contrary to .
clearly established precedent if the state court applies a rule
that       contradicts           the    governing        law    set       forth    in        [the    Supreme
Court's]          cases" or "if the state court confronts a set of facts
that       are materially indistinguishable from a                                decision of             [the
Supreme]          Court       and nevertheless            arrives         at a    result different
from [that] precedent." Williams v. Taylor,                                 529 U.S. 362, 405-06

(2000).
           Under the "unreasonable application" clause of                                §    2254 (d) (1),
a     federal       habeas          court may      grant       relief       "if    the       state       court

identifies              the     correct      governing         legal       principle           from       [the

Supreme           Court's]           decisions         but     unreasonably             applies           that

principle to the facts of the prisoner's case." Id at 413.                                                 The
"unreasonable                 application''       clause        requires          the        state       court
decision           to    be    more     than     incorrect          or    erroneous.          Id    at    410.
Twenty-eight U.S.C.                   § 2254(d)        ''preserves authority to issue the
writ in cases where there is no possibility fairminded jurists
could disagree that the                        state court's             decision conflicts               with


            14 - OPINION AND ORDER
[the      Supreme]                Court's        precedents.             It        goes        no     farther."

Harrington v.            Richter,         562 U.S. 86, 102 (2011).
        By contrast,               28 U.S.C.          §   2254(d) (2)         allows a petitioner to

"challenge             the        substance       of       the     state       court's          findings      and

attempt        to       show       that        those       findings          were     not       supported      by
substantial             evidence          in     the      state     court          record."         Hibbler    v.

Benedetti,          693 F.3d 1140, 1146 (9 th Cir. 2012).                                  A federal habeas

court cannot overturn a state court decision on factual grounds

"unless           objectively             unreasonable             in    light           of     the    evidence
presented in the state-court proceeding." Miller-El v.                                                Cockrell,

537 U.S. 322, 340 (2003). This is a "'daunting standard-one that

will be satisfied in relatively few cases,' especially because we

must         be         'particularly                 deferential             to         our        state-court

colleagues."' Hernandez v.                        Holland,         750 F.3d 843,                857    (9 th Cir.

2014)        (quoting         Taylor       v.    Maddox,         366 F.3d           992,       1000    (9 th Cir.

2004)).
        B.        Analysis

                  1.         Grounds One and Eight: Ineffective Assistance of
                             Trial Counsel
        The Court uses the general two-part test established by the

Supreme           Court           to      determine          whether            Petitioner             received

ineffective             assistance          of    counsel.         Knowles          v.     Mirzayance,        556

U.S.    111,        122-23          (2009).      First,          Petitioner must               show that his

counsel's           performance                fell       below     an       objective           standard      of

reasonableness.               Strickland          v.      Washington,          466 U.S.             668,   686-87

(1984).           Due        to     the        difficulties             in     evaluating             counsel's

performance,            courts must              indulge a strong presumption that the


         15 - OPINION AND ORDER
conduct falls within the "wide range of reasonable professional
assistance." Id at 689.

        Second,     Petitioner must show that his counsel's performance
prejudiced the defense.                The appropriate             test    for prejudice            is
whether       Petitioner        can     show        "that        there     is    a     reasonable
probability that,         but       for counsel's unprofessional errors,                           the
result of the proceeding would have been different.'' Id at 694.
In proving prejudice,               a petitioner who has                  pled guilty or no
contest to an offense must demonstrate that there is a reasonable
probability that,        but        for counsel's errors,                 he would not have
entered such a plea and would have insisted on going to trial.
Hill    v.   Lockhart,        474     U.S.    52,    59     (1985).       When       Strickland's

general      standard      is       combined        with     the     standard          of       review
governing 28 U.S.C. § 2254 habeas corpus cases, the result is a
"doubly deferential             judicial      review."        Mirzayance,            556    U.S.    at
122.
        Petitioner     argues         that    his     trial       attorneys          should      have
consulted with an independent forensic pathologist to determine
whether      the    Medical     Examiner's          report       could    have       supported      a
theory that the victim died of asthma.                       4    He also faults counsel
for not developing compelling mitigation evidence of the tragic
events he suffered throughout his life, circumstances he believes
might    have      demonstrated        that    he    likely        did    not    face       a   death

4  Petitioner asserts that this claim is procedurally defaulted, but the State
waived its ability to raise such a defense such that the Court should now
review the claim de nova. Petitioner alleged during his PCR proceedings that
counsel failed to conduct adequate investigation into alternate causes of
death, including the victim's asthma condition. Respondent's Exhibit 123,
p. 8. Petitioner fairly presented his Ground l{a) claim and de nova review is
not appropriate.


        16 - OPINION AND ORDER
sentence and should therefore have proceeded to trial. Petitioner

next   claims    that he and his attorneys were                    conflicted when he

felt   they coerced him to take the State's plea offer,                           and that

instead      of moving    to       withdraw his      plea    as    he    requested,      they

handpicked      Rader    as    a    successor   with        an    eye    toward   ensuring

Petitioner followed through with his plea deal, not an eye toward

independently investigating the case. Finally, Petitioner asserts

that   his    trial     attorneys      failed   to    inform       him    that    that   the

stipulated sentences did not conform to state law,                          and that the

Murder sentence in particular left him vulnerable to a challenge

by the State to void the plea agreement at a later date because

it fell below the statutory minimum.

       The PCR court held a lengthy hearing in this case and made a

variety of findings applicable to these claims:

              3.   Hachler and Gokey calling in Rader to
              give a second opinion was reasonable strategy
              and a valuable service to client.

                                       * * * * *
              5.   First attorneys did consult with an
              expert,  Dr.  Brady, concerning alternative
              causes   of   death.  They    also  got   a
              psychological eval.

              6.    Insufficient evidence that Rader unaware
              of any pertinent facts necessary to evaluate
              case.

              7.   Sentencing judge  indicated he   would
              allow plea to be withdrawn because he was
              unhappy with the process of scheduling the
              JSC.

              8.    Although Rader's  representation was
              short, he had all discovery and Hachler's
              file.   He and investigator read all the


        17 - OPINION AND ORDER
   material, got pet's account of facts and
   could reasonably advise pet of whether he was
   at risk of the death penalty and whether plea
   was in his best interest.

   9.   There is no denial of counsel here.
   While Rader working on case, Hachler and
   Gokey were not actively working on it until
   Rader gave an independent opinion. All that
   remained for them to do anyway, if plea
   remained in effect,    was to appear when
   stipulated sentence imposed. No evidence that
   they wouldn't have represented pet or filed
   motion to withdraw if case going to trial. No
   reason to withdraw until able to see whether
   Rader's advice able to calm situation.

   10. Whether   or   not   Hachler   and   Gokey
   withdrew prior to sentencing and whether
   Rader   ever  formally   appointed   are   not
   important. All were qualified to represent
   pet. Pet Never told the court he didn't want
   Rader. The plan was that Hachler would bill
   Rader's time as part of Hachler's bill. The
   court administrator had agreed to pay.

   11. Having heard the testimony of Gokey and
   Rader, this court finds that Rader acted
   objectively in advising pet. Despite the
   intent of Hachler, Rader did not feel bound
   to agree to the advice of Hachler and Gokey
   and was prepared to advise pet contrary to
   Hachler's  advise   if   the  situation  so
   warranted.

                     * * * * *
   14.  As pet testified, this sentence of 25
   years and parole is more certain for him
   tha[n] life with possible parole after 25
   years.

   15. All three lawyers believed that the
   state had sufficient evidence to prove the
   charges. They all believed that his defense
   would not prevail, especially since he would
   have to testify and the jury would know about
   his prior manslaughter (a fact that a motion
   in limine might have kept out of the first
   part of the trial if pet did not testify).


18 - OPINION AND ORDER
            16. Plea was knowing and voluntary. No good
            choices, but all attorneys advised that death
            sentence very possible, so deal was a good
            one. It was an Alford plea because pet didn't
            agree with the state's evidence.

            17. Insufficient evidence that the plea was
            coerced. Clearly the JSC was very emotional,
            but this pet had weeks after this to decide
            whether to continue to sentencing or to .
            withdraw the plea. The offer was only open on
            the day of the JSC, so the court took it
            immediately. Rader told him later that the
            court would allow him to withdraw the plea if
            he wanted to. Even during the sentencing
            hearing they had an additional opportunity to
            discuss it further. Again he decided to
            proceed to sentencing and give up trial.
            Rader left it up to pet to decide and pet
            decided.

            18. This was a stip sentence. It was better
            than the statutory max. The subsequent order
            proposed by the DA to amend the pps was
            without notice to pet and without opportunity
            to be heard and contrary to the plea
            agreement. It appears that order was never
            actually signed and filed.

                                  * * * * *
            20. This court has read all of the exhibits,
            heard all of the testimony and.arguments and
            finds no inadequacy on the part of any of the
            three lawyers in any issue pled. There was
            also no prejudice to pet based on the
            representation.

Respondent's Exhibit 217, pp. 2-3.
        Petitioner contends that Gokey and Hachler failed to advise

their     forensics   expert,   Dr.   Brady,   of   the   victim's   asthma

condition thereby preventing him from making an informed tactical
decision to enter his Alford plea. However, the attorneys did, in

fact,    ask Dr.   Brady to look into alternative causes of death.



         19 - OPINION AND ORDER
This    was     sufficient            to    meet     the     constitutional          threshold.

Moreover,     the fact that the victim suffered from asthma was not
material      given      the    particular          facts    of     this    case.    Petitioner

threatened to kill the victim in front of witnesses,                                  confessed

to several other individuals that he had smothered her to death

later that night, asked for help to "dump" the body, and changed

his appearance while hurriedly fleeing town.                               Thus,    even if Dr.
Brady had opined that the victim could possibly have died of an
asthma attack,           the totality of the evidence would have rendered

this opinion largely meaningless to a jury.
       Moreover, if Petitioner had proceeded to trial, and assuming

he successfully avoided a death sentence, his most likely outcome

was life imprisonment without the possibility of parole. His best

outcome     if he        proceeded to         trial was       a     conviction for        Murder
without any of the three aggravating circumstances the State felt

it could establish. This would have resulted in a mandatory life

sentence      with        a    25-year        minimum       and      lifetime       post-prison

supervision.      ORS         163.115.      Petitioner's          attorneys        negotiated   a

much    better      sentence          for     him    that     is,     surprisingly,        below

statutory requirements.                Petitioner does not have to rely on a
parole board for his release, and his post-prison supervision is

only   36     months.         Under    these       circumstances,          Petitioner      cannot

credibly assert that he would have foregone the plea deal and
proceeded to         a    trial       where    he    would    have     received       a   harsher




        20 - OPINION AND ORDER
sentence       under     any     scenario         this     Court    can     envision. 5

Consequently, he cannot establish prejudice.
        For these same reasons, it would have made no difference to

the     ultimate   outcome      of   this   case     had    Petitioner's    attorneys
vigorously      investigated         mitigation      evidence      that   might   have

lessened his chance of receiving a death sentence,                        or had they

advised him that he was receiving a sentence that was lower than

the statutory mandatory minimum.                  Petitioner's attorneys secured

an excellent plea deal for him in a case with no viable defense,
and he would not have eschewed the bargain to proceed to a trial

where the      facts   and his criminal history stacked up so poorly

against him.
        Petitioner claims his attorneys were conflicted due to his

wish     to   withdraw    his    plea,      but    the     PCR   court    specifically

determined that Rader provided advice that was independent of the
wishes of Hachler and Gokey. Petitioner characterizes this as an

unreasonable determination of the facts in light of the evidence

presented where,       as recounted in the Background of this Opinion,

Hachler had arranged for Rader's involvement in the case with the

express purpose of convincing Petitioner to adhere to his plea

deal.
        Rader acknowledged during his PCR testimony that it had been

Hachler's and Gokey's wish that he "let Mr. Coon know that he was

on the right track by making the plea," and that the attorneys

had been adamant in their position. Respondent's Exhibit 213, p.

5 Petitioner testified during his PCR proceedings that he would "never" have
accepted a sentence of life in prison with only the possibility of parole and
lifetime supervision. Respondent's Exhibit 214, p. 88.


         21 - OPINION AND ORDER
141. While Rader was aware of this expectation, he nevertheless

viewed his role as someone to provide Petitioner with "a fair and
honest opinion what I thought his case was like and whether he's

making the right decision." Respondent's Exhibit 214,                            p.    2.    He
viewed this as his sole involvement with the case,                           and "never

thought that I would be standing in court with him to enter the

plea, nor did I think I would be doing the trial later on if he

withdrew his plea." Id at 3.
      Rader spent two or three days reviewing the discovery with

his   investigator        and       discussed     the   case   with   Petitioner            who
thought "he could go to trial and his defense would be absolutely

perfect."      Id   at    18.       Rader   saw    no   chance   of   this       and    told

Petitioner that his             proposed defense would not only fail,                       but

might "irritate[]             the   jury if he got up and said some of the
things he things that he wanted to say." Id at 19. Rader advised

him of the consequences he faced to told him, "I think you're in

real danger" and Petitioner ultimately decided that he did not

wish to withdraw the plea.              Id at 20-21. In light of this record,

the PCR court's factual finding that Rader provided independent

counsel   is    not      an    unreasonable       determination of         the   facts       in

light of the evidence.
      For all of these reasons,               the PCR court's decision to deny

Petitioner's Ground One ineffective assistance of counsel claims

individually and          collectively did          not   involve     an    unreasonable
determination of the facts,                 nor did it involve an unreasonable

application of clearly established federal law.

Ill

       22 - OPINION AND ORDER
               2.       Ground Seven: Actual Innocence

        As Ground Seven,            Petitioner raises a                           freestanding claim of

actual    innocence based upon his                          allegation that                 an independent

forensic       pathologist          would          opine          that       the       Medical     Examiner's

post-mortem          report       shows       that         it     was     at       least    as    likely       the

victim    suffered          an    asthma           attack       as      died        from    smothering.         In

Schlup v.       Delo,    513 U.S.            298    (1995),          the Supreme Court addressed

the process by which state prisoners may prove ''actual innocence''

so as to excuse a procedural default. The Court explained that in

order    to     be    credible,          a     claim         of      actual         innocence         "requires

petitioner       to     support      his           allegations               of    constitutional            error

with new reliable evidence--whether it be exculpatory scientific

evidence,       trustworthy eyewitness accounts,                                   or critical physical

evidence--that was not presented at trial." Id. at 324; Downs v.

Hoyt,    232     F.3d    1031,       1040          (9 th    Cir.        2000),          cert.    denied,       121

S.Ct.    1665       (2001).      Ultimately,           petitioner must prove that it is

more likely than not that no reasonable                                       juror would have               found

him guilty beyond a                reasonable doubt.                     Schlup,         513 U.S.       at    327;

Bousley v.          United States,            523 U.S.             614,       623      (1998);    Downs,       232

F.3d at 1040.

        Assuming Petitioner could present expert forensic testimony

that,    based       upon     the    Medical               Examiner's             report,       the    victim's

cause    of     death       was     at       least         as     likely          an    asthma        attack    as

smothering,          this     would          fall          short        of        establishing         that     no

reasonable          juror     would          have      voted         to       convict       him.       This     is

especially true given Petitioner's numerous                                            inculpatory actions

and statements          leading up to and following                                 the victim's death.


         23 - OPINION AND ORDER
Where        Petitioner      cannot    meet    the    Schlup    standard      to   excuse    a
procedural          default,      he   cannot    meet     the    even      more    stringent

standard applicable to freestanding claims of actual innocence.

See House v. Bell, 547 U.S. 518, 555 (2006).

        C.      Request for Evidentiary Hearing

        Finally, Petitioner asks the Court to conduct an evidentiary

hearing        in     this    case.    Where     the     record       in   this     case    is

sufficiently developed to resolve the issues before the Court,

Petitioner's request              for an evidentiary hearing is denied.                    See

Rhoades v. Henry,            638 F.3d 1027, 1041 (9 th Cir. 2011).
                                        CONCLUSION

        For     the    reasons     identified        above,     the   Corrected      Amended

Petition for Writ of Habeas Corpus                      (#47)    is denied.        The Court

declines       to issue a         Certificate of Appealabili ty on the basis

that Petitioner has not made a substantial showing of the denial
of a constitutional right pursuant to 28 U.S.C.                        §   2253(c) (2).

        IT IS SO ORDERED.

        DATED this           ((   day of March, 2019.



                                                     Michael W./~sman
                                                     United States District Judge




         24 - OPINION AND ORDER
